Citation Nr: 1550583	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  14-28 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for degenerative joint disease (DJD) of the lumbosacral spine (originally claimed as a back condition).
 
2.  Entitlement to service connection for degenerative joint disease (DJD) of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1943 to October 1945.  He is a recipient of the Combat Infantryman Badge. 

These matters are before the Board of Veterans' Appeals  (Board) on appeal of a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO) in Providence, Rhode Island.

The Veteran's service connection claim for a back condition was originally denied in an August 2005 rating decision.  This rating decision was not appealed, and thus became final.

The issue of whether new and material evidence has been presented to reopen a claim for entitlement to service connection for degenerative joint disease (DJD) of the lumbosacral spine was previously remanded by the Board in June 2015.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for degenerative joint disease (DJD) of the lumbosacral spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The August 2005 rating decision denying entitlement to service connection for a back condition is final.
2.  Evidence received after the August 2005 final decision, with respect to entitlement to service connection for a back condition, includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claims, and raises the reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1. The August 2005 rating decision is final.  38 U.S.C.A. §§ 7104 , 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2015).
 
2. New and material evidence has been received to reopen the claim for service connection for degenerative joint disease (DJD) of the lumbosacral spine.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

Rating decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a final claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  The Board does not have jurisdiction to consider a claim that has become final before it determines that new and material evidence has been presented, irrespective of what the regional office may have determined with respect to new and material evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 
The August 2005 rating decision denied entitlement to service connection for a back condition because there was no evidence that the condition "occurred in nor was caused by service and since there is no evidence the claimed condition exists."  This decision was not appealed by the Veteran and as a result became final.  Therefore, an unestablished fact necessary to substantiate this claim is competent evidence of a current back disability or a link between the Veteran's back condition and his active duty service.

The Veteran was afforded an October 2012 VA examination at which he was diagnosed with degenerative joint disease of the lumbosacral spine.  This evidence suggests that the Veteran has a current back disability.  As a result, it qualifies as new and material evidence sufficient to reopen the claim.

The Board finds that new and material evidence has been submitted with respect to the Veteran's service connection claim for degenerative joint disease (DJD) of the lumbosacral spine on appeal. 


ORDER

The previously denied claim of entitlement to service connection for degenerative joint disease (DJD) of the lumbosacral spine (claimed as a back condition) is reopened on the basis of new and material evidence; to that extent only, the appeal is granted. 


REMAND

The Board finds the opinion rendered by the November 2012 examiner to be inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (explaining that when VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the opinion must be adequately supported and explained).  The examiner concludes that the Veteran's degenerative joint disease is less likely than not related to his military service.  The examiner's rationale was stated as "STRs do not show back injury nor treatment for persistent back pain during active service.  Moreover, Veteran states he developed back pain the 1970s, more than 20 years after discharged from military service."

The Veteran has consistently stated that he believes his current back condition is not necessarily the result of a specific in-service injury, but rather the result of carrying heaving equipment while in combat, specifically as part of a machine squad.  The Veteran has submitted medical literature supporting his claim.  As such, the Board finds that a new opinion is required in order to properly address the Veteran's contentions.  In addition, the Veteran has stated that he was injured in an October 1943 truck accident while in service.  The examiner should properly address the Veteran's lay contentions.

In reaching its decision that a new medical opinion is necessary, the Board notes that in the case of any Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran. Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  However, the combat presumptions cannot substitute for competent evidence linking a current disorder to service.  While 38 U.S.C.A. § 1154(b) relaxes the evidentiary burden for a combat Veteran, it is important to note to what section 1154(b) pertains. "Section 1154(b) deals with the question whether a particular disease or injury was incurred or aggravated in service - that is, what happened then - not the questions of either current disability or nexus to service, as to both of which competent medical evidence is generally required."  Caluza v. Brown, 7 Vet. App. 498, 507   (1995). 

As personnel records verify that the Veteran was in combat, the "combat presumption" should be taken into account by VA medical examiners and adjudicators going forward.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the October 2012 VA examiner.  If that examiner is not available, return the claims file to an examiner of appropriate knowledge and expertise.  It is up to the discretion of the examiner if a new VA examination is necessary, or in the alternative, an addendum opinion is sufficient.  

The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report. 

The examiner should provide a medical opinion on the etiology of any current back disability.  Based on a review of the record, the examiner should:

a) If possible, provide a current diagnosis as to any current back disability.

b) As to any back disability identified, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the disability is causally or etiologically related to the Veteran's period of active service.  Specifically address any relevant service treatment records or other potentially relevant medical or lay evidence. 

The examiner is reminded of the provisions of 38 U.S.C.A. § 1154(b) and that the Veteran is a World War II combat Veteran.  The examiner should properly address the Veteran's lay contentions with respect to his back disability, to include carrying heavy equipment in-service and being involved in an October 1943 truck accident.

Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.  In doing so, the examiner should reconcile any contrary medical evidence of record.

2.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
3.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


